Citation Nr: 0305484	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Determination of a proper initial rating for a right ankle 
disability, currently evaluated as 10 percent disabling. 

2.	Determination of a proper initial rating for a left elbow 
disability, currently evaluated as 10 percent disabling. 

3.	Determination of a proper initial rating for 
temporomandibular joint disease, residuals of a fractured 
jaw, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to August 
1995, and his DD 214 indicates an additional two years, nine 
months and two days of prior active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

The veteran's increased rating claims were previously before 
the Board, and in a November 1998 decision and remand, they 
were returned to the RO for additional development.  That 
development has been completed, and the claims are once again 
before the Board for appellate review.


FINDINGS OF FACT

1.	The veteran was notified of the evidence necessary to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's service-connected right ankle disability is 
not shown to be productive of marked limitation of motion.

3.	The veteran's service-connected left elbow disability is 
not shown to be productive of flexion limited to 90 degrees 
or extension limited to 75 degrees.

4.	The veteran's service-connected residuals of a fractured 
jaw are not shown to be productive of severe displacement.  

5.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected left elbow disability, so as to 
render impractical the application of the regular schedular 
standards


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 
(2002).

2.	The criteria for a rating in excess of 10 percent for a 
left elbow disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5206 
(2002).

3.	The criteria for a rating in excess of 10 percent for 
residuals of a fractured jaw have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.150, Diagnostic Code 
9916 (2002).

4.  An extraschedular disability rating is not warranted for 
the veteran's left elbow disability.  38 C.F.R. § 3.321(b) 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in September 1995 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in February 1996 and April 2002 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in a March 1996 statement 
of the case and supplemental statements of the case issued in 
September 1997 and April 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claims had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  

In a December 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports.  In addition, the veteran was afforded VA 
examinations in November 1995, December 1995, and January 
2002, which will be addressed below.  The Board finds that 
all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend that additional evidence 
which is pertinent to these claims exists.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002). 

Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claims; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


I.	Entitlement to an increased rating for a right ankle 
disability.

The veteran is currently assigned a 10 percent disability 
rating for a right ankle disability under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  The veteran 
contends that his right ankle disability is more disabling 
than currently evaluated and he has appealed for an increased 
rating.

Under Diagnostic Code 5271, the schedular criteria call for a 
10 percent disability rating for moderate limitation of 
motion of the ankle.  A 20 percent disability rating is 
warranted for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2002).  Full range of motion for 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2002).  

Other diagnostic codes pertaining to the ankle that may be 
applicable in the present case are Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of os calcis or astragalus), and Diagnostic Code 
5274 (astragalectomy).  See 38 C.F.R. § 4.71a.

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of range of motion, a rating of 20 
percent is for application with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2002).

Service medical records reflect that the veteran sustained a 
right ankle fracture in July 1976.  In 1981, it was noted 
that the veteran had degenerative joint disease of his right 
ankle.  In October 1994, the veteran complained of popping 
and cracking in his right ankle.  He was subsequently 
diagnosed with chronic right ankle instability with 
tendonitis. 

A VA outpatient treatment report dated in September 1995 
indicated that the veteran had complaints of right ankle 
numbness.  An examination revealed no swelling or tenderness, 
and full range of motion was observed.  

A November 1995 VA examination report stated that the veteran 
had traumatic arthritis in his right ankle.  He reported that 
his ankle was painful 2-3 times per week with stiffness and 
pain extending to the foot.  Severe crepitus was observed, as 
was a full range of motion.

A November 1995 X-ray of the veteran's right ankle was 
reportedly "normal."  The bones and articulations appeared 
normal, and no acute fracture or dislocation was observed.  
In addition, no abnormal soft tissue calcification was 
demonstrated. 

VA outpatient treatment reports dated November 1995 to May 
1999 are of record.  An April 1996 X-ray showed no fractures 
or dislocations of the veteran's right ankle.  In addition, 
normal mineralization and alignment was seen with no soft 
tissue swelling.  The ankle was noted as "normal."  In 
October 1996, the veteran reported occasional giving-way of 
his right ankle when walking on uneven ground followed by 2-3 
days of swelling.  Range of motion testing showed 
dorsiflexion to 15 degrees with plantar flexion to 35 
degrees.  The examiner commented that X-rays showed early 
degenerative changes.  The diagnosis was listed as 
degenerative joint disease with ligamentous laxity of the 
right ankle.  In December 1996 the veteran asserted that he 
walked 1/4 mile each day with some accompanying ankle pain.  He 
also complained of inversion problems.  An examination 
revealed a full range of motion with some instability.  A 
February 1999 reflected degenerative joint disease of the 
right ankle.  

At his December 1995 VA examination for joint disorders, the 
veteran complained that his right ankle gave out when walking 
on uneven ground.  Upon examination, a boggy capsule was 
observed with anterior drawer and talar tilt.  Range of 
motion testing revealed flexion to 45 degrees, dorsiflexion 
to 7 degrees, inversion to 40 degrees, and eversion to 14 
degrees.  Tenderness was observed along the distal fibula.  
The examiner diagnosed right ankle degenerative joint disease 
with concurrent instability.  It was noted that right ankle 
disability would likely be progressive in nature in the 
future.  

The veteran was provided with a personal hearing in March 
1998.  He stated that he initially injured his right ankle in 
1975 and had reinjured it several times.  In 1997 the veteran 
underwent surgery to create stability in his right ankle.  He 
indicated that he had not fallen since that time.  The 
veteran's recent  ankle complaints included some limited 
left/right motion and problems when the weather got cold.  He 
stated that he could walk on his right ankle for an unlimited 
distance, but asserted that it would eventually get tired and 
sore.  He reported that his right ankle become irritated and 
occasionally swells with prolonged standing.  He denied 
significant pain and indicated that he seldom wore an ankle 
brace.  He received no current treatment for his right ankle, 
as he was told that it was as good as it would get, though he 
did take anti-inflammatories.

At a January 2002 VA examination for joint disorders, the 
veteran complained of chronic right lateral ankle pain with 
some lateral popping.  He also reported numbness and 
tingling.  Upon examination, minimal swelling was observed.  
Range of motion testing revealed dorsiflexion to 20 degrees 
with plantar flexion to 35 degrees.  Good inversion and 
eversion was exhibited, though some pain and tenderness was 
noted with inversion along the posterolateral ankle.  The 
ankle was stable to anterior draw, inversion, and eversion.  
The examiner commented that X-rays of the veteran's ankle 
dated in 1996 showed no degenerative changes.  Ultimately, 
the examiner concluded that while there was no radiographic 
evidence of degenerative changes, there may be a subtle 
articular injury not evident on X-ray, which could be causing 
some lateral ankle pain.  He also indicated that very mild 
instability may be present, which would cause the 
posterolateral pain.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right ankle disability.  The evidence does not 
demonstrate that the right ankle is productive of marked 
limitation of motion.  

The veteran's service-connected right ankle disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 [limited motion of the ankle].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The evidence contains no record of ankylosis, malunion of os 
calcis or astragalus, or astragalectomy.  As such, other 
diagnostic codes pertinent to ankle disabilities are not for 
application in the present case.  In addition, the veteran is 
not shown to have X-ray evidence of arthritis in 2 or more 
major joints or 2 or more minor joint groups.  Thus, 
Diagnostic Code 5003 is inapplicable. 

The Board has reached the conclusion that, based on the 
veteran's relevant medical history, the current diagnosis and 
demonstrated symptomatology, the veteran's right ankle 
disability has been appropriately rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5271 as the veteran's right ankle disability 
is not shown to be manifested by "marked" limitation of 
motion.  The medical evidence of record reflects subjective 
complaints of chronic right lateral ankle pain with some 
popping, numbness, and tingling.  Objective examinations have 
revealed some minimal swelling, tenderness, and mild 
effusions.  Range of motion testing contains no evidence of 
any significant limitation of motion.  In October 1996, 
dorsiflexion was 15 degrees, and plantar flexion was 35 
degrees.  In January 2002, the veteran's ankle range of 
motion had increased with dorsiflexion to 20 degrees and 
plantar flexion to 35 degrees.  In addition, the evidence 
does not show that the veteran's right ankle disability is 
manifested by severe pain or instability.  Significantly, at 
his March 1998 personal hearing, the veteran stated that he 
had not fallen due to his right ankle since his 1997 surgery.  
He also maintained that he was able to walk significant 
distances on his ankle.  Further, he stated that his ankle 
had not caused him a lot of pain.  

In short, the Board has been unable to identify evidence 
which indicates that the veteran's service-connected right 
ankle disability displays "marked" limitation of motion, or 
that an increased disability is approximated.  The Board thus 
finds that an increased disability evaluation under the 
provisions of Diagnostic Code 5271 is not in order. 

The Board also finds that an increased disability rating 
evaluation is not warranted for residuals of the veteran's 
right ankle disability on the basis of functional loss due to 
pain, weakened movement, excess fatigability, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.  While the evidence indicates that the veteran 
experiences some lateral pain and minor instability in his 
right ankle, particularly with prolonged standing, these 
findings suggest minor functional loss of the right ankle 
joint due to pain.  This degree of functional loss has 
already been contemplated in the current 10 percent rating.  
Furthermore, the veteran's right ankle has not demonstrated 
significant limitation in range of motion as dorsiflexion was 
to 20 degrees and plantar flexion was to 35 degrees in 
January 2002.  The Board has considered the veteran's March 
1998 statement that he was able to walk an unlimited distance 
on his ankle prior to soreness and fatigue, and that his 
right ankle had not caused him to fall since his 1997 
surgery.  In addition, the veteran reported that his ankle 
did not cause him a lot of pain.  The Board also notes the 
findings of the January 2002 VA examiner that there was no 
radiographic evidence of degenerative changes in the right 
ankle albeit he did indicate that there may be some subtle 
articular injury present.  The Board finds that additional 
functional loss, excess fatigability, and pain on movement 
are thus not supported by adequate pathology such that would 
warrant a rating higher than that currently assigned.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

The Board thus finds that the preponderance of the evidence 
is against an increased rating evaluation for the veteran's 
right ankle disability and his appeal is denied.  In denying 
this claim, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b).  

II.	Entitlement to an increased rating for a left elbow 
disability

The veteran is currently assigned a 10 percent disability 
rating for a left elbow disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5206 (2002).  The veteran 
contends that his left elbow disability is more disabling 
than currently evaluated, and he has appealed for an 
increased rating.

Under Diagnostic Code 5206, the schedular criteria call for a 
10 percent disability rating for limitation of flexion of the 
minor forearm to 100 degrees.  A 20 percent disability rating 
is warranted for limitation of flexion to 90 and 70 degrees.  
A 30 percent disability rating is warranted for limitation of 
flexion to 55 degrees.  Finally, a 40 percent disability 
rating is assigned for limitation of flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2002).

Diagnostic Code 5207 provides a 10 percent disability rating 
for limitation of extension of the minor forearm to 45 and 60 
degrees.  A 20 percent disability rating is assigned for 
extension limited to 75 and 90 degrees.  A 30 percent 
disability rating is assigned for extension limited to 100 
degrees.  Finally, a 40 percent disability rating is assigned 
for extension limited to 110 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2002).

Normal range of motion of the elbow is 0 to 145 degrees.  See 
38 C.F.R. § 4.71a, Plate I (2002).  

The veteran's service medical records are included in the 
claims file.  In May 1992 the veteran reported that he had 
fallen and injured his left elbow 2 months prior.  Since that 
time, he had pain when lifting and extending his wrist.  X-
rays were pertinently negative and the veteran was diagnosed 
with lateral epicondylitis.  Range of motion was within 
normal limits.  In May 1994, the veteran underwent surgery on 
his left elbow.  In March 1995, it was noted that the veteran 
had recurrent lateral epicondylitis.  He complained of 
increased pain when lifting over 4-5 pounds and numbness.  

At his November 1995 VA examination, the veteran was notably 
right-hand dominant.  With respect to his left elbow, the 
veteran reported that it was painful, especially prior to 
weather changes.  He indicated that he had difficulty lifting 
more than 10 pounds, but asserted that he was able to lift 20 
pounds after therapy.  Left elbow range of motion was full.

A November 1995 X-ray of the veteran's left elbow was 
"normal."  Bones and articulations appeared normal, and no 
acute fracture or dislocation was demonstrated.  No abnormal 
soft tissue or calcification was observed.  

The veteran was provided with a VA examination for joint 
disorders in December 1995.  At that time, he complained of 
left elbow "discomfort."  Upon examination, range of motion 
testing revealed flexion to extension at 0 to 140 degrees.  
Pronation was 0 to 60 degrees and supination was 0 to 90 
degrees.  Ultimately, the examiner diagnosed the veteran with 
medial epicondylitis, treated conservatively as well as with 
surgical therapy that had failed. 

In a March 1996 statement, the veteran stated that his left 
elbow disability only enabled him to lift 5 pounds.  He 
stated that he had a limited grip that made it difficult for 
him to perform many normal functions.  

VA outpatient treatment reports dated November 1996 to May 
1999 are of record.  In November 1996, it was noted that the 
veteran had been in an accident in which the motorcycle he 
was riding was hit by a car.  He incurred a radial head 
fracture and his left arm was casted with a pin was inserted 
into his left wrist.  An electromyographic and nerve 
conduction study report revealed no injury of the left radial 
nerve.  December 1996 range of motion testing revealed 
extension of the left elbow to negative 20 degrees with 
flexion to 135 degrees.  A March 1997 X-ray of the left elbow 
showed operative features with radial head prosthesis, which 
appeared to be in satisfactory alignment.  No acute bony 
changes were evident.  Mineralization appeared adequate.  In 
December 1997, the veteran complained of instability, pain, 
and weakness in his left forearm and elbow. 

The veteran was provided with a personal hearing in March 
1998.  He reported that he had undergone surgery during 
active service and had never regained all his left elbow 
strength.  He indicated that he was down to 60 percent of his 
normal functioning.  He stated that he had squeezing power, 
but had a loss of range of motion and lifting power.  He 
contended that his left elbow has stiffness, loss of grip, 
extreme amounts of weakness, and fatigue.  He reported his 
pain as 2/10.  The veteran stated that he had been struck by 
a car in 1996 that shattered his left elbow.  He asserted 
that he was unable to physically differentiate between his 
left elbow symptomatology prior to 1996 and after.  He 
maintained that the pain had been more severe since the 1996 
accident, but that some pain existed before. 

Treatment records from Kentuckiana Hand Surgery, dated 
September 1998 to September 1999 reflect that the veteran 
underwent left forearm fusion in May 1998, in an attempt to 
create a single bone forearm by fusing the radius and ulna 
for a "chronic Essex-Lopresti injury."  It was noted that 
the veteran had sustained a comminuted fracture dislocation 
of the left elbow in October 1996 when he was hit with a car 
and a May 1998 surgery was unsuccessful.  In September 1998, 
the veteran indicated that his pain was worse than pre-
operatively and he had a significant loss of strength.  The 
veteran underwent surgery in September 1998, a formal 
transposition of the distal radius on to the proximal ulna.  
A November 1998 follow-up report indicated that X-rays of the 
veteran's left arm looked "great."  The veteran was placed 
in a long-arm cast.  In September 1999 it was noted that the 
veteran's left arm was undergoing steady improvement.  The 
veteran complained of occasional aches in the forearm with 
overuse.  His grip strength was good.  

A VA outpatient treatment report dated in June 1998 noted 
that the veteran's left elbow was stiff and had callus 
formations.  The veteran had no significant complaints of 
pain at that time, and X-rays looked "good."  

The veteran was provided with a VA examination for joint 
disorders in January 2002.  The claims file was reviewed in 
conjunction with the examination.  At that time, the veteran 
complained of chronic elbow pain with numbness and tingling 
in his upper extremity.  The examiner commented that the 
veteran underwent a fusion of the radius to the ulnar, 
creating essentially a one-bone forearm with no supination or 
pronation, after the 1996 accident.  The veteran continued to 
have some weakness and pain in the elbow from that.  He 
contended that left elbow weakness and range of motion from 
his service-connected injury had worsened after his 1996 
accident.  Upon examination, the veteran had no supination or 
pronation from a neutral position.  He had 0 turn and 40 
degrees of elbow flexion.  His elbow was stable and appeared 
nontender medially and laterally, with 5/5 radial, median, 
and ulnar functions.  Ultimately, the examiner opined that 
the majority of the veteran's left upper extremity problems 
were related to his fracture, which occurred after service.  
The examiner did not believe that the previous surgery on his 
elbow worsened or caused him to have a more severe outcome 
from the fracture, but was a complication of the injury 
itself.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's left elbow disability. 

The veteran's service-connected left elbow disability is 
currently rated as 10 percent disabling for pain and loss of 
function under the provisions of 38 C.F.R. § 4.59.  See 
DeLuca.  

A rating in excess of 10 percent is not warranted for the 
veteran's left elbow disability as the currently demonstrated 
symptomatology has been shown to be due his post-service 
accident in which he fractured his left elbow.  While the 
medical evidence of record reflects subjective complaints of 
chronic elbow pain with numbness and tingling in the upper 
right extremity, the January 2002 VA examiner, after 
reviewing the veteran's claims file, opined that "the 
majority of the veteran's left upper extremity problems were 
related to his fracture, which occurred after service."  The 
Board must therefore conclude that left elbow symptomatology 
since November 1996 is overwhelmingly related to the 
intervening injury.

Prior to the date of the accident, in November 1995, X-rays 
of the veteran's left elbow were "normal."  At that time, 
the veteran was able to lift 20 pounds after therapy and had 
a full range of motion.  In December 1995, range of motion 
testing showed extension to flexion from 0 to 140 degrees.  
In December 1996, range of motion testing revealed extension 
of the left elbow to -20 degrees with flexion to 135 degrees.  
In addition, at his March 1998 hearing, the veteran asserted 
that he was unable to physically differentiate his left elbow 
symptomatology prior to his 1996 and after.  However, he 
maintained that the pain in his left elbow had been more 
severe after the 1996 accident.  

In short, the Board has been unable to identify evidence 
which indicates that the veteran's service-connected left 
elbow disability displayed significant loss of range of 
motion prior to the November 1996 accident and the January 
2002 VA examiner has opined that the majority of the 
veteran's current symptomatology is due to the residuals of 
the post-service accident, and not the service-connected 
disability.  The Board thus finds that an increased 
disability evaluation is not in order. 

The Board notes that the veteran's left elbow disability has 
already been given a 10 percent disability rating based on 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement pursuant to 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an increased rating evaluation for the 
veteran's left elbow disability and his appeal is denied.  In 
denying this claim, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b).

III.	Entitlement to an increased rating for residuals of a 
fractured jaw

The veteran is currently assigned a 10 percent disability 
rating for residuals of a fractured jaw under the provisions 
of 38 C.F.R. § 4.150, Diagnostic Code 9916 (2002).  The 
veteran contends that his jaw disability is more disabling 
than currently evaluated, and he has appealed for an 
increased rating.

Under Diagnostic Code 9916, the schedular criteria call for a 
10 percent disability rating for moderate displacement of the 
maxilla.  A 20 percent disability rating is warranted for 
severe displacement.  See 38 C.F.R. § 4.150, Diagnostic Code 
9916 (2002).

Service medical records show that in November 1988 the 
veteran was involved in an accident in which he was hit in 
the face with a tree limb, fracturing the right side of his 
jaw and cheekbone.  He suffered minor soft tissue trauma, 
facial lacerations, fractures, and contusions.  In December 
1988, it was noted that the veteran's accident was productive 
of trauma to the right face resulting in obvious zygomatic 
complex fracture, minimally displaced, right mandibular 
coronoid fracture, and right maxillary alveolar fracture.  At 
separation, a comment reflected that the veteran had broken 
his jaw during service.  

A November 1995 VA examination report noted that the 
veteran's jaw was often painful and caused trouble with the 
alignment of his teeth.  

The veteran was provided with a VA examination for dental 
disorders in December 1995.  The examiner noted the veteran's 
in-service accident that had caused several fractures in his 
maxilla.  The veteran reported that he had continued numbness 
on his right temporal area as well as occasional deviation of 
his mandibular movements to the right side.  He indicated 
that he did not have any limited jaw opening.  Upon 
examination, the veteran showed nearly a full complement of 
teeth.  Range of movement of the mandible was intact without 
limitation or pain.  The maximum incisal opening was over 45 
mm.  Left and right temporomandibular joint was without noise 
or tenderness.  There was also no tenderness of the 
masticatory muscles upon palpation.  The veteran's facial 
profile was without defect.  With respect to disability 
effect on everyday activities, the veteran had limited 
mastication of hard food.  He reported no ancillary problems 
as a result of his dental condition.  Ultimately, the 
examiner diagnosed the veteran with status post multiple 
maxillary fractures with repair.  The examiner commented that 
no treatment was required regarding the veteran's complaint. 

In a March 1996 statement, the veteran stated that his jaw 
had healed in a "broken position," causing numbness to the 
right side of his face.  He asserted that his jaw did not 
fully open and that it popped.

The veteran was provided with a personal hearing in March 
1998.  He stated that he could not could not fully open his 
jaw and that it popped and shifted to the right when it did 
open.  He also reported having muscle paralysis, numbness, 
and some residual dental problems on the left upper side as a 
residual of his jaw fracture during active service.  He 
denied facial pain.  The veteran asserted that he had been 
informed of a hairline fracture in his jaw causing the tendon 
in the upper left side of his face to be irritated.  When 
asked about chewing and eating, the veteran asserted that 
stiff and hard food must be cut up so he does not have to 
bite into it.  He indicated that he only has pain in his jaw 
when he is outside in the cold as the wires become painful.  

At his January 2002 VA examination for dental disorders, the 
veteran's chief complaint was pain on bilateral 
temporomandibular joints on mastication, as well as maximal 
opening.  Upon examination, the veteran had exclusive 
tenderness of bilateral temporomandibular joints, as well as 
some popping and clicking on range of motion exercise.  He 
did not have any limitation to his range of motion of his 
mandible.  Further examination noted no tenderness to his 
muscles of mastication.  Also, an obvious deformity of the 
right zygomatic arch was noted on palpation.  No defects were 
found on his right panoramic X-ray.  The examiner concluded 
that the veteran had severe maxillofacial trauma with 
resultant fractures of his facial bones, which were later 
treated.  It was noted that he suffered from some 
temporomandibular joint disease, which may have been a result 
of the occlusal disharmony and malocclusion from his in-
service accident.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's jaw disability.  The evidence does not demonstrate 
that he has severe displacement of the maxilla.

The veteran's service-connected jaw disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.150, 
Diagnostic Code 9916 [malunion or nonunion of the maxilla].

The other diagnostic codes pertaining to the jaw that may be 
applicable in the present case are Diagnostic Code 9914 (loss 
of more than half of the maxilla) and Diagnostic Code 5915 
(loss of half or less of the maxilla).  See 38 C.F.R. § 
4.150.  However, as none of the evidence shows that the 
veteran has either of these conditions, they are not for 
application. 

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation.  Pursuant 
to 38 C.F.R. § 4.150, Code 9905 (2002), an interclass range 
of zero-10 millimeters warrants a 40 percent rating. An 
inter-incisal range of 11-20 millimeters warrants a 30 
percent rating.  A 20 percent rating is warranted for an 
inter-incisal range of 21-30 millimeters.  An inter-incisal 
range of 31-40 millimeters warrants a 10 percent rating.  A 
range of lateral excursion of zero-4 millimeters warrants a 
10 percent rating.

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's jaw disability has been 
appropriately rated under 38 C.F.R. § 4.150, Diagnostic Code 
9916.

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 9916 as the veteran's jaw disability is not 
shown to be manifested by "severe" displacement of the 
maxilla.  The medical evidence of record reflects subjective 
complaints of popping and pain when chewing or opening the 
jaw.  Objective examinations have revealed some tenderness of 
the bilateral temporomandibular joints, as well as some 
popping and clicking on range of motion.  No tenderness of 
the mastication muscles was noted.  In addition, the record 
contains no evidence of any significant limitation of motion.  
In December 1995, the veteran's maximum incisal opening was 
over 45 mm.  Further, the January 2002 VA examiner stated 
that the veteran did not have any limitation of motion for 
the mandible.  

In short, the Board has been unable to identify evidence 
which indicates that the veteran's service-connected jaw 
disability displays "severe" displacement, or that an 
increased disability is approximated.  The Board thus finds 
that an increased disability evaluation under the provisions 
of Diagnostic Code 9916 is not in order. 

The Board also finds that an increased rating evaluation is 
not warranted for residuals of the veteran's residual jaw 
disability on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  While 
the evidence indicates that the veteran experiences some 
temporomandibular joint disease, this finding suggests minor 
functional loss of the jaw due to pain.  This degree of 
functional loss has already been contemplated in the current 
10 percent rating.  The Board has considered the veteran's 
March 1998 statements that he only experiences pain in his 
jaw when he is outside in the cold.  In addition, the veteran 
asserted that he is still able to eat hard or stiff foods by 
cutting them up.  Thus, functional loss, excess fatigability, 
and pain on movement are thus not supported by adequate 
pathology and to a degree that would warrant a rating higher 
than that currently assigned.  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 have been considered, but they do not provide a 
basis for an increased rating under these circumstances.  

The Board thus finds that the preponderance of the evidence 
is against an increased rating evaluation for the veteran's 
residual jaw disability and his appeal is denied.  In denying 
this claim, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b).

IV.	Extraschedular consideration

In the April 2002 rating decision and supplemental statement 
of the case, the RO concluded that an extraschedular 
evaluation was not warranted for the veteran's service-
connected left elbow disability.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his left elbow disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized due to his 
left elbow disability.  While the veteran has asserted that 
his disability causes pain and impairment, such impairment is 
contemplated in the disability ratings that have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected left elbow 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

V.	Conclusion

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a disability 
was not limited to that reflecting the then-current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the medical evidence of record supports the 
proposition that the veteran's service-connected right ankle 
disability has not significantly fluctuated in severity since 
the time that service connection was granted, effective in 
September 1995.  The record does not indicate hospitalization 
for a right ankle disability or other indications of more 
severe symptomatology at any time during the period since 
service connection was granted, save for the total disability 
determination already awarded in May 1997.  Based on the 
record, the Board finds that the veteran's 10 percent 
disability rating is appropriately assigned from September 
1995, the date of the veteran's initial claim of entitlement 
to service connection.  See 38 C.F.R. § 3.400 (2002). 

The medical evidence of record also supports the proposition 
that the veteran's service-connected left elbow disability 
has not significantly fluctuated in severity since the time 
that service connection was granted, effective in September 
1995 until November 1996, the date of his intervening left 
elbow injury.  There were no hospitalizations or significant 
loss of range of motion during that time.  As such, the 
veteran's service-connected left elbow disability did not 
fluctuate significantly in severity since the time that 
service connection was granted, effective in September 1995 
until November 1996.  Based on the record, the Board finds 
that the veteran's 10 percent disability rating is 
appropriately assigned from September 1995, the date of the 
veteran's initial claim of entitlement to service connection.  
See 38 C.F.R. § 3.400 (2002). 

Finally, the veteran's service-connected residuals of a jaw 
fracture have not significantly fluctuated in severity since 
the time that service connection was granted, effective in 
September 1995.  As there are no documented hospitalizations 
or significant jaw impairment documented in the record, the 
Board finds that the veteran's 10 percent disability rating 
is appropriately assigned from September 1995, the date of 
the veteran's initial claim of entitlement to service 
connection.  See 38 C.F.R. § 3.400 (2002). 

The RO did not consider referral of the issues of entitlement 
to an increased rating for a right ankle disability or 
residuals of a fractured jaw for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b), and the 
veteran did not request that this be done.  In the absence of 
a specific findings on the part of the RO that extraschedular 
ratings were not warranted, the Board may not address the 
matter.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for a right ankle disability, a left elbow 
disability, and residuals of a fractured jaw.  The benefits 
sought on appeal are accordingly denied.  

ORDER

An increased rating for a right ankle disability is denied. 

An increased rating for a left elbow disability is denied. 

An increased rating for temporomandibular joint disease, 
residuals of a fractured jaw, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

